J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ROSIE THATCHER                       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                  Appellant           :
                                      :
                                      :
             v.                       :
                                      :
                                      :
 DEBORAH HACK                         :   No. 1401 MDA 2020

            Appeal from the Order Entered October 29, 2020
   In the Court of Common Pleas of Huntingdon County Civil Division at
                          No(s): 2020-01245

 ROSIE THATCHER                       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                  Appellant           :
                                      :
                                      :
             v.                       :
                                      :
                                      :
 GARY HACK                            :   No. 1402 MDA 2020

            Appeal from the Order Entered October 29, 2020
   In the Court of Common Pleas of Huntingdon County Civil Division at
                          No(s): 2020-01246

 ROSIE THATCHER                       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                  Appellant           :
                                      :
                                      :
             v.                       :
                                      :
                                      :
 GREGORY HACK                         :   No. 1403 MDA 2020

            Appeal from the Order Entered October 29, 2020
   In the Court of Common Pleas of Huntingdon County Civil Division at
                          No(s): 2020-01247

 ROSIE THATCHER                       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

                       Appellant                 :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
    CHAD HACK                                    :   No. 1404 MDA 2020

               Appeal from the Order Entered October 29, 2020
      In the Court of Common Pleas of Huntingdon County Civil Division at
                             No(s): 2020-01248

    ROSIE THATCHER                               :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellant                 :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
    ABBY HACK                                    :   No. 1405 MDA 2020

               Appeal from the Order Entered October 29, 2020
      In the Court of Common Pleas of Huntingdon County Civil Division at
                             No(s): 2020-1249

    ROSIE THATCHER                               :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellant                 :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
    RYAN HACK                                    :   No. 1406 MDA 2020

               Appeal from the Order Entered October 29, 2020
      In the Court of Common Pleas of Huntingdon County Civil Division at
                             No(s): 2020-01250


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

____________________________________________


*   Former Justice specially assigned to the Superior Court.

                                           -2-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


MEMORANDUM BY STEVENS, P.J.E.:                   FILED DECEMBER 27, 2021

       Appellant Rosie Thatcher (hereinafter “Mother”) appeals from the order

of the Huntingdon County Court of Common Pleas denying her six petitions

for Protection From Abuse (PFA) orders against her family members, Appellees

Deborah Hack, Gary Hack, Gregory Hack, Chad Hack, Abby Hack, and Ryan

Hack. Mother argues that the trial court abused its discretion in concluding

that she failed to show Appellees’ behavior constituted “abuse” as defined in

the PFA Act (23 Pa.C.S.A. § 6102). We affirm.

       On October 19, 2020, Mother filed PFA petitions on behalf of her herself

and her husband, John Thatcher, Sr. (“Father”), against her daughter,

Deborah Hack; Deborah’s husband, Gary Hack; Deborah and Gary’s sons,

Gregory Hack and Chad Hack; Chad’s wife, Abby Hack; and Chad and Abby’s

fifteen-year-old son, Ryan Hack.1 On the same day, the learned trial court

held a hearing with Mother’s counsel and Mother, who appeared via telephone.

The trial court entered temporary PFA orders until a full hearing could be held.

       On October 28, 2020, the trial court held an evidentiary hearing at which

Mother testified as well as a majority of Appellees, except for Ryan Hack, who

is a minor.2 Thereafter, the trial court made the following factual findings:


____________________________________________


1 In her petition, Mother indicated that she was eighty-five years old and that
Father was ninety-one years old.
2 Father did not appear at the hearing. Counsel for Appellees argued at the

beginning of the hearing that Mother could not file a petition for a PFA order
on behalf of Father, but rather, Father was required to file his own petition
(Footnote Continued Next Page)


                                           -3-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

       1. In 2014, Mother and Father deeded their house, located at 760
          King Street in the Borough of Petersburg, Huntingdon County,
          Pennsylvania, to Deborah.3       N.T., Protection From Abuse
          Hearing, Oct. 28, 2020 (the “PFA Hearing”), at 55. Testimony
          as to the reasons for the transfer is scant, but Deborah testified
          that she believed Father and Mother wanted the house to be in
          her name, and that there was some fear that otherwise Mother
          and Father would lose their home. N.T. PFA Hearing, at 58-59,
          73. Mother made a vague reference to a possible life tenancy
          in the property for her and Father, but no evidence was
          presented establishing one.4

       2. Conflict began about a year later, in 2015. Mother has five
          Chihuahuas that either have acted aggressively toward other
          people, or have bitten them (this was disputed by Mother). The
          insurance company providing homeowners’ coverage for the
          property apparently threatened to stop coverage if the dogs
          were not removed. Presumably discussion occurred between
          the parties leading up to this point, but Deborah and Gary
          wound up engaging an attorney, who sent a demand letter to
          Mother seeking removal of the dogs. Mother took this as a
          threat to kick her and Father out of the house. There was also
          testimony that the dogs are damaging the house. Id. at 13-
          16, 34-35, 64, 78.

       3. Deborah’s sister, Wendy Thatcher, is often present at the
          house. Wendy ostensibly is there to serve as a caregiver for
          Mother and Father. Deborah alleges that Wendy’s presence
          goes beyond caregiving, and that Wendy lives there full time.
          Deborah has been seeking to exclude Wendy from the house
          for some time, starting with demand letters sent to her through
____________________________________________


seeking a PFA order for himself as an adult. Notes of Testimony (N.T.),
10/28/20, at 3. The trial court did not specifically rule on this objection, but
deferred consideration of this issue until the end of the hearing. Ultimately,
the trial court denied the petitions based on its finding that there was
insufficient evidence to warrant the entry of the PFA order.
3 Deborah testified that Mother and Father deeded their home to her in 2014

in exchange for a dollar. Id. at 55.
4 Mother testified that “[t]here’s supposed to be a thing made up when we

moved in. We lived there tenancy our lifetime live at that house, you know.”
Id. at 49. However, there is no evidence of record to support Mother’s
contention that she had a life estate interest in the property. Instead, Mother
agreed that Deborah owned the property.

                                           -4-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

        counsel, and now via a separate ejectment action, CP-31-CV-
        1694-2019. Wendy is represented in the ejectment action by
        the same counsel as Mother for this action, Attorney Sawicki.
        At the PFA Hearing, Attorney Sawicki sought to use this conflict
        between Deborah and Wendy as evidence of abuse. She
        emphasized Mother’s health problems and characterized the
        ejectment action as an attempt by Deborah to deny Mother a
        necessary caregiver. N.T., PFA Hearing, at 59-64.

     4. Aside from the ejectment action, there appears to have been a
        long-running conflict between Wendy and Deborah, with
        Mother aligning with Wendy, and the remaining defendants
        aligning with Deborah. Separate from the instant action,
        Mother and Wendy have sought to exclude [Appellees] from
        the house and the surrounding property entirely. See, e.g.,
        id. at 80, 99-100. Father’s position in regard to the dispute is
        unknown, but it appears that [Appellees] have sought to keep
        some degree of contract with him, and he presumably desires
        this. Id. at 68 (Deborah’s testimony that she was last inside
        the house over a year ago to give Father a gift); 76 (Deborah’s
        testimony that she cannot see Father, because Wendy and
        Mother do not allow her into the house), and 85 (Gregory’s
        testimony that he was at the house in March of 2020 to take
        Father for a two-hour ride with Gregory’s children, Father’s
        great grandchildren).

     5. Deborah has some concerns with conditions in the house for
        her parents, and particularly for her father.      Id. at 64
        (Deborah’s testimony that she has previously taken pictures
        inside the house of damage caused by the dogs, and of Father);
        80 (Deborah’s testimony that she contacted the Area Agency
        on Aging to report her concerns regarding Mother and Father).
        Deborah is aware of Mother having health problems, though
        not the full extent of them, due to the lack of communication
        from Mother and Wendy. Deborah has helped Mother attend
        medical appointments when Wendy was not able to. Id. at 63,
        66.

     6. Mother’s testimony is that she is under constant harassment
        from [Appellees]. She alleged that they come up to the house
        and enter whenever they like without warning, that they
        constantly poke around in the outbuildings, that Deborah
        routinely enters and takes pictures of the house, and that
        Deborah has threatened many times to sell the house out from
        under her and Father and basically kick them out into the

                                    -5-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

       street. Most significantly in regard to abuse, she testified that
       one time when Deborah and Gregory were at the property to
       wash the porch and front of the house, Gregory entered the
       house to fill a bucket of water, and instead of waiting until
       Mother and Wendy had secured the dogs, he pushed his way
       into the house and kicked one of the dogs across the kitchen
       floor. Id. at 22-23, 25-26.

     7. Mother had a high degree of difficulty remembering the level
        of detail regarding the alleged incidents that was included in
        the petitions, particularly with dates and timeframes. She
        often looked to Attorney Sawicki for assistance in testifying.
        Each time Attorney Sawicki attempted to fill in the details for
        her, typically from the contents of the letters that had been
        exchanged between the parties’ respective counsel over the
        years (completely ignoring the fact that such allegations are
        inadmissible hearsay). See, e.g., id. at 16-20, 22-24, 50-51.

     8. Mother appears to have a degree of paranoia regarding people
        being at or around the house. Many of the [Appellees] testified
        that on those occasions when Mother or Father had come out
        on the front porch to see them, at least three different locks
        needed to be opened. When Mother testified that Gary had
        been at the house one evening to go into one of the
        outbuildings, she said she had been alerted to his presence by
        the dogs barking, and expressed an irrational level of fear
        associated with the dogs’ barking possibly being caused by
        someone’s presence outside the house. Id. at 29.

     9. [Appellees] moving the lawn is a particularly stressful matter
        for Mother. She made much of the [Appellees] showing up
        “without warning” to mow, and the fact that some of her
        attorneys’ letters to [Appellees] had demanded twenty-four
        hours’ notice before they came to the house for any reason.
        Mother seemed to believe this was an absolute requirement,
        whereas Deborah’s testimony was that there was no such
        agreement in place. Id. at 8-9, 37-39, 66, 69-70.

     10. There was at least anecdotal evidence that Wendy provided
        much of the information relied on by Attorney Sawicki in
        preparing the petitions, though Wendy neither sought PFAs for
        her own benefit nor testified at the PFA hearing. Id. at 31
        (Attorney Sawicki attempting to question Mother about
        changes to the petitions suggested to Attorney Sawicki by
        Wendy).


                                   -6-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


Trial Court Opinion, 12/28/20, at 3-6 (footnotes omitted).

       On October 29, 2020, the trial court entered orders denying Mother’s

six petitions and vacating the temporary PFA orders. Mother filed a timely

notice of appeal at each of the six docket numbers and complied with the trial

court’s order to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).5

       Mother raises the following issues for review on appeal:

       A. What evidence is required to establish abuse under 23 Pa.C.S.
          § 6102(5): “Knowingly engaging in a course of conduct or
          repeatedly committing acts toward another person … which
          place the person in reasonable fear of bodily injury”? Is it
          reasonable for an 85-year-old woman to fear bodily injury
          through exposure to COVID-19 and through aggravation of her
          hypertension, anxiety, and insomnia by threats to intrude into
          her home at will, by actual intrusions, at all hours without
          warning, and by demonstrations of violence against her pets
          and care-giver?

       B. Is an attorney’s letter admissible as evidence to show that a
          person who received the letter was aware of its contents and
          to confirm the date before which an event occurred? Are
          attorney letters excluded per se, either by the relevance rules,
          Pa.R.E. 401-403, or by the hearsay rules, Pa.R.E. 801-803?

Mother’s Brief, at 2.



____________________________________________


5 Mother filed six separate, identical notices of appeal, bearing all six trial
captions, with one caption corresponding to each docket at which the appeal
was filed.    See Commonwealth v. Johnson, 236 A.3d 1141, 1148
(Pa.Super. 2020) (approving the use of separate but identical notices of
appeal as compliant with the dictates of Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018)). While the six cases were listed consecutively in this
Court, Appellant filed an identical brief in each of the six cases. As such, for
the sake of judicial efficiency, we have resolved the six appeals in this decision.

                                           -7-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


      In reviewing the trial court’s denial of Mother’s petitions for PFA orders,

our standard of review is well-settled:

      In a PFA action, this Court reviews the trial court's legal
      conclusions for an error of law or an abuse of discretion. Custer
      v. Cochran, 933 A.2d 1050, 1053-54 (Pa. Super. 2007) (en
      banc). A trial court does not abuse its discretion for a mere error
      of judgment; rather, an abuse of discretion occurs “where the
      judgment is manifestly unreasonable or where the law is not
      applied or where the record shows that the action is a result of
      partiality, prejudice, bias, or ill will.” Mescanti v. Mescanti, 956
      A.2d 1017, 1019 (Pa. Super. 2008) (citation omitted). Moreover,
      on appeal, this Court will defer “to the credibility determinations
      of the trial court as to witnesses who appeared before it.” Karch
      v. Karch, 885 A.2d 535, 537 (Pa. Super. 2005). It is well-settled
      that “the trier of fact while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to
      believe all, part or none of the evidence.” Commonwealth v.
      Walsh, 36 A.3d 613, 619 (Pa. Super. 2012) (citation omitted).
      Finally, we review the evidence of record in the light most
      favorable to, and grant all reasonable inferences to, the party that
      prevailed before the PFA court. Snyder v. Snyder, 427 Pa.Super.
      494, 629 A.2d 977, 982 (1993).

Kaur v. Singh, 259 A.3d 505, 509 (Pa.Super. 2021).

      In her first claim, Mother asserts that the trial court abused its discretion

in determining that she was not entitled to a PFA order for herself and Father

and finding there was insufficient evidence that Appellees’ conduct constituted

“abuse” as defined within the PFA Act.

      This Court has held that “[t]he purpose of the PFA Act is to protect

victims of domestic violence from those who perpetrate such abuse, with the

primary goal of advance prevention of physical and sexual abuse.” Mescanti,

956 A.2d at 1022–23. The PFA Act defines “abuse” as follows:

      § 6102. Definitions

                                      -8-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

     (a) General rule.—The following words and phrases when used
     in this chapter shall have the meanings given to them in this
     section unless the context clearly indicates otherwise:

     “Abuse.” The occurrence of one or more of the following acts
     between family or household members, sexual or intimate
     partners or persons who share biological parenthood:

        (1) Attempting to cause or intentionally, knowingly or
        recklessly causing bodily injury, serious bodily injury, rape,
        involuntary deviate sexual intercourse, sexual assault,
        statutory sexual assault, aggravated indecent assault,
        indecent assault or incest with or without a deadly weapon.

        (2) Placing another in reasonable fear of imminent serious
        bodily injury.

        (3) The infliction of false imprisonment pursuant to 18
        Pa.C.S.A. § 2903 (relating to false imprisonment).

        (4) Physically or sexually abusing minor children, including
        such terms as defined in Chapter 63 (relating to child
        protective services).

        (5) Knowingly engaging in a course of conduct or repeatedly
        committing acts toward another person, including following
        the person, without proper authority, under circumstances
        which place the person in reasonable fear of bodily injury.
        The definition of this paragraph applies only to proceedings
        commenced under this title and is inapplicable to any
        criminal prosecutions commenced under Title 18 (relating to
        crimes and offenses).

23 Pa.C.S.A. § 6102(a).

     Mother argues that the trial court misunderstood the definition of

“abuse” as she contends that Appellees knowingly engaged in a course of

abusive conduct in which they entered upon her house, porch, and grounds of

her residence when they were not expected or invited. Mother also claimed

that Appellee Deborah made repeated threats to evict her from the residence.




                                    -9-
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


      Mother claims Appellees’ conduct constituted abuse under Section

6102(a)(5) as Appellees’ intrusions made her anxious, brought on insomnia,

and aggravated her hypertension.            Further, Mother asserted Appellees’

conduct caused her to “reasonably fear that she and her husband would

contract COVID-19 because some defendants approached them uninvited

without masks while supposedly in quarantine.” Mother’s Brief, at 8.

      Mother acknowledges the trial court expressly found Mother’s testimony

was “not credible, particularly in regard to her characterizations of what

occurred or to the degree of stress and fear she experienced as a result of it.”

Mother’s Brief, at 31 (citing T.C.O., at 6).       Nevertheless, Mother asks this

Court to reject the trial court’s credibility findings as she claims the trial court’s

findings are not supported by competent evidence.             Mother’s Brief, at 31

(citing Coda v. Coda, 666 A.2d 741, 743 (Pa.Super. 1995) (stating that “[i]t

is for the trial court to assess the credibility of the witnesses, and, if its findings

are supported by competent evidence, a reviewing court is bound thereby”)).

      Mother additionally argues that, in reviewing her challenge to the

sufficiency of the evidence, this Court is required to review the evidence in the

light most favorable to her as the petitioner and grant her the benefit of all

reasonable inferences. Mother’s Brief at 9-10 (quoting S.W. v. S.F., 196 A.3d

224, 228 (Pa.Super. 2018). However, Mother cites to case law in which this

Court reviewed trial courts’ decisions to grant petitions for PFA orders. As

noted above, we are required to “review the evidence of record in the light

most favorable to, and grant all reasonable inferences to, the party that

                                        - 10 -
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


prevailed before the PFA court.” Kaur, supra (emphasis added). As the lower

court denied Mother’s petitions for PFA orders, this Court must review the

evidence in the light most favorable to Appellees.

      While Mother’s counsel never specifically quoted the statutory definition

of “abuse” within the PFA Act in the lower court, the trial court determined

Mother was seeking to prove that she had been subjected to abuse under

Section 6102(a)(5), which prohibits an individual from “[k]nowingly engaging

in a course of conduct or repeatedly committing acts toward another person,

including following the person, without proper authority, under circumstances

which place the person in reasonable fear of bodily injury.” 23 Pa.C.S.A. §

6102(a).

      The trial court set forth its rationale to support its credibility findings as

follows:

      Mother’s characterization of [Appellees’] actions and her fear
      resulting from them simply was not credible. More than that,
      Mother’s fear in relation to the alleged actions simply is not
      reasonable. There were no allegations that [Appellees] sought to
      prevent Mother or Father from leaving the house, or from
      contacting authorities or persons outside the family. There were
      no allegations of physical menacing or threats made, or any actual
      physical abuse. In fact, the only physical contact alleged was that
      Gregory had “pushed past” Wendy when he entered the house to
      fill a bucket of water. While the allegations of a dog being kicked
      during this incident is troubling, Mother’s characterization of the
      event was significantly exaggerated, and she could not remember
      details about it that should have been clear to her (even in light
      of her advanced age and health issues). Her testimony on this
      point came across as influenced by the characterizations and
      remembrances of others. Further, given the allegations regarding
      the aggressive and uncontrolled behavior of the dogs, it is just as
      likely that Gregory used his food to sweep the dog out of his way

                                      - 11 -
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

     and keep it from biting him – a reasonable action under the
     circumstances and one not likely to injure the dog if done properly.

           Turning to the allegations that [Appellees] have been
     entering the house without permission and without warning,
     Mother’s incredible testimony was directly rebutted by
     [Appellees’] credible testimony, which reflected no such pattern
     of behavior. Pointedly, each [Appellee’s] testimony was that they
     had not been inside the house for at least a year, and had barely
     even interacted with Mother or Father during that time, seeking
     to respect Mother’s wishes. Regardless, as Deborah is the owner
     of the property, she and her agents (i.e, the other [Appellees],
     acting with her permission) have the authority to enter the house.

            Likewise, the fact that Deborah and her agents have the
     authority (and, in fact, responsibility) to maintain the property
     negates a finding of abuse based on the lawn mowing and
     occasional access to the outbuildings. There was no testimony
     that [Appellees] mowed the grass at times or in a manner
     calculated to harass, annoy, or instill fear in Mother. Mother’s
     insistence that they provide twenty-four hours’ notice before
     mowing is, absent any written agreement otherwise,
     unreasonable. Deborah and Gary’s testimony is that mowing is
     dependent on their work schedules and the work schedules of the
     other [Appellees], who often help with this task. The very nature
     of such property maintenance is weather-dependent, meaning
     that there are often times that an extended notice requirement
     would cause [Appellees] to miss a window of clear weather.

                                  ***
     Instead of seeking information regarding what actions by
     [Appellees] put Mother in reasonable fear of bodily injury,
     Mother’s counsel focused on actions by [Appellees] that Mother
     was “complaining about” or “does not like.”

                                   ***
     The petitions filed by Mother alleged a concerning pattern of
     behavior on the part of [Appellees]. One that, if proven by a
     preponderance of the evidence, would likely rise to the level of
     “abuse” necessary to support PFAs against them. However, what
     emerged at the PFA hearing was instead a picture of an
     emotionally hurtful and tense family situation. [Appellees] have
     attempted to respect Mother’s wishes for limited to no contact with
     them as much as reasonably possible, while still maintaining the
     house and property, keeping some degree of contact with Father,

                                    - 12 -
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21

      and seeking to make sure that Mother and Father are
      appropriately taken care of. They have done all of this while in
      the midst of an ongoing dispute with Wendy, who may be trying
      to force them out entirely. In the appropriate causes of action,
      the rights of the various parties to the house and property are
      certainly within the jurisdiction of this Court to decide, as is
      whether any action is necessary on the part of the Area Agency
      on Aging to ensure the interests of Mother and Father are properly
      protected and looked after. However, a protection from abuse
      petition supported by only the scantiest of evidence is not the
      appropriate action in which to address those matters.

T.C.O. at 7-9.

      In arguing that the trial court’s credibility findings are not supported by

the evidence of record, Mother does not challenge the trial court’s finding that

Deborah has the authority to access Mother’s residence as it is undisputed

that Deborah is the lawful owner of the home and the surrounding property.

Mother does not dispute the trial court’s finding that Deborah, as the lawful

owner of the property, has the responsibility to maintain the property.

      Instead, Mother challenges the trial court’s decision to find Appellees

testified credibly in claiming they access the property at reasonable times to

mow the lawn when their schedules permit, respect Mother’s decision not to

have contact with them, and have not been inside the home for nearly a year.

      We reject Mother’s attempt to have this Court substitute our judgment

for the credibility findings of the lower court. As noted above, this Court defers

to the lower court’s credibility determinations with respect to the witnesses

that testify at the PFA hearing as we acknowledge that the “credibility of

witnesses and the weight to be accorded to their testimony is within the




                                     - 13 -
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


exclusive province of the trial court as the fact finder.”   Kaur, supra; C.H.L.

v. W.D.L., 214 A.3d 1272, 1276–77 (Pa.Super. 2019).

      Mother also disputes the trial court’s finding that her fear resulting from

Appellees’ activities was unreasonable. As noted above, Mother testified that

it raises her blood pressure when Appellees come to her house when Mother

did not desire them to be there. N.T. at 50. She also highlights her testimony

to a specific incident in which she alleged that Gary kicked one of her dogs

while entering the home to fill a bucket of water.

      However, there is record support for the trial court’s finding that

Mother’s stated fear in relation to Appellees’ activities was unreasonable. The

trial court found Mother exhibited paranoia in becoming extremely upset when

Appellees accessed the property to mow the lawn and allegedly caused her

dogs to bark upon their arrival.

      As noted supra, the trial court found that Appellees accessed the

property to maintain it as Deborah had the obligation to do so as the record

owner of the property and Mother and Father were unable to do so. There is

no evidence Appellees accessed the property at inappropriate hours or times

to annoy Mother and Father or to cause them any distress or harm.

      With respect to the incident in which Mother alleges Gary kicked one of

her dogs, she indicated that she was “upset” by Gary’s action but did not claim

that Gary’s conduct caused her any injury or fear of bodily injury. N.T. at 51.

Moreover, as Mother admitted that her dogs needed to be restrained because

they were hostile to visitors who entered her residence, there is support for

                                      - 14 -
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


the trial court’s finding that Gary may have used his foot to move the dog

aside in order to access the residence.

      For these reasons, we find that the trial court did not err in determining

that Mother failed to meet her burden to prove she suffered “abuse” within

the meaning of Section 6102 at the hands of Appellees.

      In her second claim, Mother asks this Court the following question: “[i]s

an attorney’s letter admissible as evidence to show that a person who received

the letter was aware of its contents and to confirm the date before which an

event occurred?” Mother’s Brief, at 3.

      Our standard of review of evidentiary rulings is as follows:

      When we review a trial court ruling on admission of evidence, we
      must acknowledge that decisions on admissibility are within the
      sound discretion of the trial court and will not be overturned
      absent an abuse of discretion or misapplication of law. In addition,
      for a ruling on evidence to constitute reversible error, it must have
      been harmful or prejudicial to the complaining party.

      An abuse of discretion is not merely an error of judgment, but if
      in reaching a conclusion the law is overridden or misapplied, or
      the judgment exercised is manifestly unreasonable, or the result
      of partiality, prejudice, bias or ill-will, as shown by the evidence
      or the record, discretion is abused.

Commonwealth v. Talley, 236 A.3d 42, 55 (Pa.Super. 2020) (citation

omitted).

      In reviewing Mother’s claim, we observe that Mother offered several

letters from the parties’ previous counsel as exhibits at the PFA hearing.

However, the trial court did admit these exhibits, not for the truth of the




                                     - 15 -
J-A28032-21, J-A28033-21, J-A28034-21, J-A28035-21, J-A28036-21, J-
A28037-21


assertions within the letters, but rather for the purpose of showing that the

witnesses were aware of the letters and the contents therein.

       To the extent that Mother suggests that her counsel should have been

permitted to use the letters to refresh her memory as to certain details

contained within the letters, Mother fails to cite to any relevant authority or

develop any analysis to support this assertion. As such, this claim is waived.

Commonwealth v. Antidormi, 84 A.3d 736 (Pa.Super. 2014) (“[a]s

Appellant has cited no legal authorities nor developed any meaningful

analysis, we find this issue waived for lack of development”).

       For the foregoing reasons, we affirm the trial court’s decision to deny

each of Mother’s petitions for PFA orders.6

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2021



____________________________________________


6 We note that Appellees sought consolidation of the within cases but this
Court denied the motion for consolidation in the event that there were factual
differences. Finding none, we affirm the well-reasoned decision of President
Judge George Zanic on all six cases in this decision.

                                          - 16 -